Title: To Alexander Hamilton from Lewis Tousard, 3 October 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dear Sir
            Newport October 3d 1799—
          
          I am just returned from my visit to the Eastern Sea board, and have opened all the General orders of which I will officially accuse reception by the 1st mail. One article of that which relates to promotions Seems to let me Some hopes of Coming in for the vacant Lieut. Colonelship of the Second Regiment. if you think I am not to be  considered in the case of the exception in extraordinary Cases, and that I   am entitled to the Rank—I would Suggest to you respectfully to leave Major Jackson at  Boston, & as  during my Stay in the Eastern remaining with my family at Newport—the General Orders which are first addressed to me I would have put in execution in the two companies  and afterwards transmitt them to Boston—thus two field officers of the Same Corps may be more usefully employed  when separated on  Such an extensive district than  by being at the Same Station—This is with  diffidence and Confidentially Submitted to your Consideration—
          I am proceeding to embark Captn. Littlefield’s Compy. as Soon as Captn. Stoddart, which is on march is arrived to this place—
          With the Greatest respect I have the honor to be Dear Sir  Your most obliged & Very hble Servt
          
            Lewis Tousard
          
          
            The President left Quincy monday last  on his way to the Seat of Governmt—I need not claim your long Known and  acquired good offices in that occasion in my Favour
          
          
            T—
          
         